IN THE SUPREME COURT OF THE STATE OF NEVADA

                    WILLIAM SOUSA, AN INDIVIDUAL;                           No. 67811
                    AND JUDY SOUSA, AN INDIVIDUAL,
                    Appellants,
                    vs.
                    BRANCH BANKING AND TRUST
                    COMPANY, SUCCESSOR-IN-
                                                                                 FILED
                    INTEREST TO COLONIAL BANK BY                                 FEB 1 2 2016
                    ACQUISITION OF ASSETS FROM THE
                    FDIC AS RECEIVER FOR COLONIAL
                    BANK, A NORTH CAROLINA
                    BANKING CORPORATION
                    ORGANIZED AND IN GOOD
                    STANDING UNDER THE LAWS OF
                    THE STATE OF NORTH CAROLINA,
                    Respondent.

                                              ORDER OF AFFIRMANCE
                                This is an appeal from a district court judgment in a deficiency
                    action. Eighth Judicial District Court, Clark County; Joanna Kishner,
                    Judge.
                                Appellants acknowledge that Munoz v. Branch Banking and
                    Trust Co., 131 Nev., Adv. Op. 23, 348 P.3d 689 (2015), controls the
                    resolution of this appeal. Having considered appellants' arguments that
                    this court should reconsider the propriety of the Munoz decision, we are
                    not persuaded that reconsideration is warranted. We therefore
                                ORDER the jukinent of the district court AFFIRMED. 1



                                              Parraguirre


                                                ,J.                      Lut-R
                    Douglast                                    Cherry


SUPREME COURT             1 Respondent's   request for NRAP 38 sanctions is denied.
       OF
    NEVADA


(0) 1947A (4241(9                                                                     I   - Dipico
                cc: Hon. Joanna Kishner, District Judge
                     Stephen E. Haberfeld, Settlement Judge
                     Foley & Oakes, PC
                     Wayne A. Silver
                     Sylvester & Polednak, Ltd.
                     Law Office of Timothy P. Thomas, LLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) 1947A